                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

ZACHARY BOUVIER TAYLOR                        :
                                              :
                       Petitioner,            :
                                              :
               v.                             :       Case No. 4:18-cv-00257-CDL-CHW
                                              :
WARDEN EDWARD PHILBIN,                        :
                                              :
                       Respondent.            :


                                             ORDER

       Petitioner Zachary Bouvier Taylor, currently confined in the Augusta State Medical

Prison, filed an application for federal habeas corpus relief under 28 U.S.C. § 2254

challenging his February 2015 conviction in the Superior Court of Harris County, Georgia.

Pet. 1, ECF No. 1. At the time of filing, Petitioner paid the $5.00 filing fee. 1



1
 Petitioner was originally convicted in 2005. After the Supreme Court of Georgia upheld his
conviction in 2007, Taylor v. State, 282 Ga. 44 (2007), his state court habeas petition was
granted in April 2013. Plaintiff was found guilty at his second trial in February 2015. The
Supreme Court of Georgia affirmed his conviction on May 7, 2018. Taylor v. State, 303 Ga. 624
(2018). Petitioner has filed seven habeas petitions in this Court. His first five petitions
concerned the proceedings that resulted in his December 2005 conviction. See Taylor v. Jolley,
4:04-cv-000026 (M.D. Ga. April 14, 2004); Taylor v. Jolly, 4:04-cv-00048 (M.D. Ga. May 27,
2004); Taylor v. Railey, 4:04-cv-00052 (M.D. Ga. May 28, 2004); Taylor v. Nelson, 4:08-cv-
00120 (M.D. Ga. October 7, 2008); Taylor v. Central State, 5:05-cv-00087 (M.D. Ga. Feb. 1,
2006). Petitioner’s first habeas petition contesting his February 2015 conviction was dismissed
for failure to exhaust state court remedies. See Taylor v. Davis, 4:15-cv-00058 (M.D. Ga.
August 17, 2015). His second petition contesting that conviction was dismissed as duplicative
of his first. Taylor v. Berry, 4:15-cv-00117 (M.D. Ga. July 23, 2015). The Court is unable to
conclude at this time that any of his prior habeas petitions render the instant petition second or
successive for purposes of § 2244(b)(1)-(2). See Slack v. McDaniel, 529 U.S. 473, 488 (2000)
(“A habeas petition filed in the district court after an initial habeas petition was unadjudicated on
its merits and dismissed for failure to exhaust state remedies is not a second or successive
petition.”).
       After conducting an initial review in accordance with Rule 4 of the Rules Governing

Section 2254 Proceedings for the United States District Courts, the Court is unable to

conclude that the instant Petition is subject to summary dismissal. It is now ORDERED

that, within thirty (30) days of the date of this Order, Petitioner amend his petition to

include every unalleged possible constitutional error or deprivation entitling him to federal

habeas corpus relief, failing which Petitioner will be presumed to have deliberately waived

his right to complain of any constitutional errors or deprivations other than those set forth

in his initial habeas petition. If amended, Petitioner will be presumed to have deliberately

waived his right to complain of any constitutional errors or deprivations other than those

set forth in her initial and amended habeas petitions.

       It is further ORDERED that Respondent file an answer 2 to the allegations of the

petition and any amendments within sixty (60) days after service of this Order and in

compliance with Rule 5 of the Rules Governing Section 2254 Cases. Either with the filing

of the answer or within fifteen (15) days after the answer is filed, Respondent shall move

for the petition to be dismissed or shall explain in writing why the petition cannot be

adjudicated by a motion to dismiss. Any and all exhibits and portions of the record that




2
 On January 11, 2019, Petitioner filed a “motion for summary judgment.” Mot. for Summ. J.,
ECF No. 3. This document is construed as an amendment to and brief in support of the petition,
which the Court will consider on review of the merits of the petition. Accordingly, Respondent
shall file an appropriate response as contemplated by Rule 5. The Clerk of Court is directed to
TERMINATE the motion.
                                                 2
Respondent relies upon must be filed contemporaneously with Respondent’s answer or

dispositive motion.

       No discovery shall be commenced by either party without the express permission of

the Court. Unless and until Petitioner demonstrates to the Court that the state habeas

Court’s fact-finding procedure was not adequate to afford a full and fair evidentiary hearing

or that the state habeas court did not afford the opportunity for a full, fair, and adequate

hearing, the Court’s consideration of this habeas petition will be limited to an examination

of the evidence and other matters presented to the state trial, habeas, and appellate courts.

       Pursuant to the memorandum of understanding with the Attorney General of the

State of Georgia, a copy of the petition and a copy of this Order shall be automatically

served on the Attorney General and Respondent electronically through CM/ECF. A copy

of this Order shall be served by the Clerk by U.S. mail upon Petitioner. Petitioner is advised

that his failure to keep the Clerk of the Court informed as to any change of address may

result in the dismissal of this action.

       SO ORDERED, this 24th day of January, 2019.


                                           s/ Charles H. Weigle
                                           Charles H. Weigle
                                           United States Magistrate Judge




                                              3
